DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to RCE filed on 07/28/2022.
Claims 1, 7, 13 and 14 have been amended via Applicant’s amendment.
Claims 1-19 are pending.
Claims 1, 7 and 13 are independent claims.
Claims 1-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The following prior arts:
Yang et al. (US 2019/0138318 A1) discloses a method/system for deploying IoT solutions in a hybrid environment, wherein the first and second agent applications are configured to collect a first and a second set of information associated with the respective edge gateways (e.g. Yang: [Fig. 1A and related description] [0019] discloses deployment of an IoT application may be facilitated by one or more gate way devices.  [0021] discloses IoT systems composed of diverse collection of connected devices sources by varied groups of entities and employing varied hardware, operating systems, software applications, and technologies [hybrid environment].  A gateway may be provided to deploy an instance of a particular IoT application when device satisfies requirements of the particular IoT application.  [0029] discloses hybrid environment where the computing environment may be implemented using a plurality of computing devices. The computing devices may be adapted to execute any operating system, including Linux, UNIX, Microsoft Windows, Apple OS, Apple iOS, Google Android, Windows Server, etc., as well as virtual machines adapted to virtualize execution of a particular operating system, including customized and proprietary operating systems [hybrid environment].  [0053] discloses asset discovery module collects information about assets such as physical location, semantic location, permissions or access level requirements of the device, among other characteristics.  [0054-0055] discloses the asset discovery module may identify/collect various attributes and taxonomies of the device to determine functional capability of the asset.  [0086-0089] [Fig. 6] discloses gateways collect resource capabilities of the assets in first and second environment to determine assets that satisfies resource requirement of the IoT application.  [0071] discloses collecting asset information to determine assets that satisfy the application’s computation requirement.).  Yang further discloses “environment A on gateway 150a and environment B on gateway 150b.  In a first environment 610, a first gateway can be utilized to deploy a first instance of a particular IoT application.  For instance gateway may deploy the IoT application in the first environment by discovering a set of assets providing resources to satisfy the IoT application.  In other cases, the IoT application can be deployed on both environment as long as the IoT application’s resource requirement is satisfied by the environments.  Thus, IoT application may be deployed in one or more environments as long as the corresponding environment satisfies the resource requirement of the IoT application.”
Sarwar et al. (US 2019/0149361 A1) discloses identifying a deployment environment of the edge gateway based on the collected information (e.g. Sarwar: [Fig. 2] [0051-0052] discloses gateway agent 271 is deployed on each edge gateways 270a and 270b.  The gateway agent includes various modules that facilitate intelligent gateway management functionality and services.   [0055] discloses Context-aware deployment configurations module 271 collects contextual operating parameters/information.  [0080] [0088] [0097] [0101] discloses detecting/collecting deployment context information for an edge gateway, wherein the deployment context information identifies a deployment environment of the edge gateway based on information from one or more sensors.)
Subramanian et al. (US 2017/0373933 A1) discloses wherein the first virtualization software information includes the first vendor and a first version of the first virtualization software and the second virtualization software information includes the second vendor and a second version of the second virtualization software (e.g. Subramanian: [0032] discloses agents of the discovery service may collect information from the devices of the target execution environments.  Operating system-related attributes, including the specific versions of the operating system in use at various hosts and virtual machines, may be collected.).
Li et al. (US 2012/0300017 A1) discloses in response to a determination that the first edge gateway and the second edge gateway are disposed in the same premises, aggregating available hardware resources of the first edge gateway included in the first set of information and available hardware resources of the second edge gateway included in the second set of information to fulfil a second requirement (e.g. Li: [Fig. 1] [0017] [0019] disclose media gateways 140a-140h disposed in in the same hierarchy layer 140.  The media gateway 140a may operate or function as a local media gateway controller and communicate with other local MGs.  The MG 140a may aggregate gateway resources from other local MGs.  The MG 140a may manage the aggregated gateway resources for sharing among the local MGs to support the desired services.  Also see [0015] [0028-0029] [0032-0033].).
Furuichi et al. (US 2019/0140906 A1) discloses “Management and optimization of internet of things (IoT) device configuration rules is provided. A gateway node identifies usage-requests that describe one or more contract events. The gateway node identifies a plurality of IoT sensors with a local IoT environment. The gateway node identifies template rules that describe conditions for registering occurrences of the one or more contract events. The gateway node identifies the template rules that correspond to the types of IoT sensors in the local IoT environment. The gateway node constructs device configuration rules based on the template rules and properties of the IoT sensors within the local IoT environment to register the occurrence of contract events within the local IoT environment. The gateway node optimizes the device configuration rules based on how the conditions and the IoT sensor in the local IoT environment change over time.”
Ludo Noens (US 2018/0143825 A1) discloses “a framework for developing Internet of Things (IoT) applications. In accordance with one aspect, the framework retrieves metadata and at least one predefined project template. Source code for different Internet of Things (IoT) applications is generated via an integrated development environment (IDE) based on the project metadata and the project template. The framework receives configuration data associated with the IoT applications and associated IoT targets. In response to a single user input received via the IDE, the IoT applications are deployed to the IoT targets substantially and simultaneously, based on the configuration data.”
Chen et al. (US 2016/0065653 A1) discloses “A method of constructing Internet of Things (JOT) device configurations includes receiving a solution template selection for a device configuration for a particular automated interaction between two or more IOT devices. The method includes determining whether a complete solution template for the device configuration is selected. If so, the method includes deploying the device configuration. If not, the method includes receiving IOT device selections, accessing device capabilities from an IOT database of the selected IOT devices, configuring a network connection between the selected IOT devices, simulating a device configuration using the device capabilities accessed from the IOT database, and determining whether the device configuration is operational based on the simulation.”
Chamarajnager et al. (US 10,944,638 B1) discloses “an IoT template is generated based on IoT capabilities for an IoT type. An IoT device discovery command is transmitted from a management service to a gateway enrolled with the management service. The IoT device discovery command includes the IoT template and instructions for the respective gateway to transmit an IoT device discovery message using the IoT protocol. A list of IoT devices is received from the gateway. The list of IoT devices corresponds to the IoT protocol and the IoT type. An enrollment of an IoT device is performed. The enrollment includes transmitting an IoT device enrollment command that instructs the respective gateway to permit communication with the IoT device.”

However, the cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “in response to a determination of a first virtualized computing environment on the first edge gateway or a second virtualized computing environment on the second edge gateway fulfils a first requirement of a template to deploy the IoT solution, receiving the template at the first edge gateway or the second edge gateway from a management entity to deploying the IoT solution in the first virtualized computing environment and on the first edge gateway, the second virtualized computing environment and on the second edge gateway, or both”  as recited in amended independent claim 1, and further fails to teach similarly worded limitations in amended independent claims 7 and 13. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 27, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196